      Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 MARTHA THURMOND,
                                                   CASE NO. 4:19-cv-04610
 PLAINTIFF,

 v.

 CREDIT CONTROL, LLC,

 DEFENDANT.


      DEFENDANT CREDIT CONTROL, LLC’S MOTION FOR FEES AND COSTS

        Defendant, Credit Control, LLC (“Credit Control”), by and through their undersigned

counsel, hereby move for an award of attorneys’ fees and costs pursuant to 15 U.S.C. §

1692k(a)(3); 28 U.S.C. § 1927; Section 392.403 of the Texas Debt Collection Act; and the Court’s

inherent authority against both Plaintiff and her attorneys and state:

      I.   INTRODUCTION

        Credit Control hereby moves this Court for entry of an Order granting Credit Control

reasonable attorneys’ fees and costs incurred in connection with the litigation of this matter. The

grounds for this motion are fully set forth in the Memorandum of Points and Authorities herein,

but, principally, Credit Control contends that they are entitled to their attorneys’ fees and costs

under 15 U.S.C. § 1692k(a)(3), and the Court’s inherent authority, because Credit Control is the

prevailing party and because Plaintiff and/or Plaintiff’s counsel brought this action in bad faith

and/or for the purposes of harassment.

       Plaintiff filed this instant cause of action on December 6, 2019. On December 5, 2019,

counsel for Plaintiff, by and through her counsel, issued a demand to Credit Control in the amount



170.0014 - MFC                                                                          Page 1 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 2 of 11



of $6,875.00. On January 31, 2020, Credit Control rejected Plaintiff’s demand. Credit Control

then filed a Motion to Dismiss as to all claims asserted in Plaintiff’s Complaint. On February 12,

2020, Plaintiff filed a motion to dismiss her Complaint with prejudice. As a result, Credit Control

is the prevailing party in this action. As more fully set forth herein, Credit Control will present to

the Court facts that support the pattern and practice of opposing counsel whereby boilerplate

complaints are filed with no factual or legal basis in an attempt to extract settlements based upon

the high cost of defense, then voluntarily dismissed when the defendant files a dispositive motion

or attempts to secure the deposition of the plaintiff, not only tying up the resources of the Court,

but also forcing defendants, including Credit Control here, to incur unnecessary attorneys’ fees

and costs in defending these frivolous actions. Further, as more fully set forth in Credit Control’s

Motion to Dismiss, this case is the exact plaintiff attorney driven theory has already been denied

in another district within the State of Texas.

     II.   FACTUAL BACKGROUND SUMMARY

        The above cause of action arises from a letter sent by Credit Control to Plaintiff offering

to settle a valid and owing debt for a Best Buy Visa credit card account financed by Citibank, N.A.

Plaintiff has asserted claims against Credit Control under the Federal Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”) and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., alleging that the letter was misleading and deceptive because

Credit Control’s letter did not disclose the IRS tax implications had Plaintiff accepted the

settlement offer in the letter. Plaintiff does not state any authority for her claims, nor does she cite

any part of the FDCPA or TDCA that requires a non-attorney debt collector to disclose to a debtor

all of the potential tax implications, [and exclusions thereto], of accepting a settlement offer.

Further, Plaintiff did not allege she took advantage of the settlement offer in the letter, did not



170.0014 - MFC                                                                              Page 2 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 3 of 11



allege that she intended to take advantage of the settlement offer in the letter, nor did she allege

that had she accepted the settlement offer she would have incurred any tax implications.

   III.      APPLICABLE LEGAL STANDARDS

       A. Attorneys’ Fees and Costs under the FDCPA

       15 U.S.C. § 1692k(a)(3) provides for an award of a defendant’s attorneys’ fees, reasonable

in relation to the work expended, and costs, if the Court finds that an action brought under the

FDCPA “was brought in bad faith and for the purpose of harassment.” The standard for awarding

fees to a prevailing defendant under these provisions essentially mirrors Federal Rule of Civil

Procedure 11’s “improper purpose” analysis. See, e.g., Guidy v. Clare, 442 F. Supp. 2d 282, 289

(E.D. Va. 2006). In the Ninth Circuit, either an improper purpose or a frivolousness ground will

support an award of Rule 11 sanctions. See Townsend v. Holman Consulting Corp., 929 F.2d 1358,

1362 (9th Cir. 1990). In considering a Rule 11 improper purpose or frivolousness claim, the Court

should use “an objective standard of reasonableness.” Hudson v. Moore Bus. Forms, Inc., 836 F.2d

1156, 1159 (9th Cir. 1987).

       B. Attorneys’ Fees and Costs under TDCA

      “On a finding by a court that an action under this section was brought in bad faith or for

purposes of harassment, the court shall award the defendant attorney’s fees reasonably related to

the work performed and costs.” Texas Fair Debt Collection Practices Act. 392.403.

          C. Attorneys’ Fees under 28 U.S.C. § 1927

          28 U.S.C. § 1927 states:

             Any attorney or other person admitted to conduct cases in any court of the
             United States or any Territory thereof who so multiplies the proceedings in
             any case unreasonably and vexatiously may be required by the court to satisfy
             personally the excess costs, expenses, and attorneys’ fees reasonably incurred
             because of such conduct.



170.0014 - MFC                                                                           Page 3 of 11
      Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 4 of 11




         The district court must make detailed factual findings when imposing large sanctions in a

complex case with an extensive record. Topalian v. Ehrman, 3 F.3d 931, 936 n. 5 (5th Cir. 1993)

(stating that large sanctions imposed in a complex case must be accompanied by detailed findings);

Smith Int’l, Inc. v. Tex. Commerce Bank, 844 F.2d 1193, 1197 (5th Cir. 1988) (stating that larger

sanctions require more rigorous appellate review, requiring more detailed factual and legal

findings). The court must (1) identify sanctionable conduct and distinguish it from the reasons for

deciding the case on the merits, 1 (2) link the sanctionable conduct to the size of the sanctions, 2 and

(3) differentiate between sanctions awarded under different statutes. 3 Specific findings permit

effective appellate review of the validity and amount of fees. Browning v. Kramer, 931 F.2d 340,

343 (5th Cir. 1991).

         D. Attorneys’ Fees Under the Court’s Inherent Authority

         The ability of district courts to levy sanctions under their inherent power is well settled.

The imposition of sanctions under the inherent power is a decision particularly committed to the

sound discretion of the district court. The inherent power was expressly derived from that “control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 50, 111 S.Ct. 2123, 2135, 115


1
 Topalian, 3 F.3d at 937 (stating that “the court must announce the sanctionable conduct giving rise to its order”);
Browning, 931 F.2d at 346 (“Section 1927 is aimed at specific conduct and claims.”); Smith Int’l, 844 F.2d at 1198
(distinguishing between decision on the merits and determination that legal claim was so frivolous as to justify
sanctions for multiplying proceedings).
2
  F.D.I.C. v. Conner, 20 F.3d 1376, 1385 (5th Cir. 1994) (stating that district court must link conduct to fees shifted);
Topalian, 3 F.3d at 937 (“The district court must demonstrate some connection between the amount of monetary
sanctions it imposes and the sanctionable conduct by the violating party”); Browning, 931 F.2d at 346 (stating that
findings must provide attorney with an opportunity to challenge amount of fees shifted on appeal).
3
  Topalian, 3 F.3d at 931 (stating that district court has obligation to announce which legal rules or statutes give rise
to which sanctions); Browning, 931 F.2d at 346 (explaining that § 1927 grants only limited authority to shift fees and
requiring district courts to specify the sources of their authority for shifting fees).




170.0014 - MFC                                                                                             Page 4 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 5 of 11



L.Ed.2d 27 (1991) (quoting Link v. Wabash R.R. Co., 370 U.S. 626, 630-631, 8 L. Ed. 2d 734, 82

S. Ct. 1386 (1962)). When a district court imposes sanctions under the inherent power, it is because

the court has determined, in its discretion, that the particular sanctions are necessary to effectuate

these important goals as to the particular defendants under its particular theory of the case.

Crowe v. Smith, 151 F.3d 217, 240 (5th Cir. 1998).

       Furthermore, “[a] court may assess attorney’s fees under its inherent powers when a party

has acted in bad faith, vexatiously, want only, or for oppressive reasons, or has defiled the ‘very

temple of justice.’” Matta v. May, 118 F.3d 410, 416 (5th Cir. 1997) (quoting Chambers, 501 U.S.

at 45-46). A court must make a specific finding that the sanctioned party acted in bad faith in

order to impose such sanctions. Dawson v. United States, 68 F.3d 886, 895 (5th Cir. 1995).

       The only meaningful difference between a [sanction] award made under [28 U.S.C] § 1927

and one made pursuant to the court’s inherent power is . . . that awards under § 1927 are made

only against attorneys or other persons authorized to practice before the courts while an award

made under the court’s inherent power may be made against an attorney, a party, or both.

Enmon v. Prospect Capital Corp., 675 F.3d 138, 143-144 (2d Cir. 2012) (citations omitted).

       The Fifth Circuit has indicated that even if a statute governs the imposition of attorney’s

fees, a district court may “resort to its inherent power to impose attorney’s fees, as a sanction for

bad faith conduct. This is plainly the case where the conduct at issue is not covered by one of the

other sanctioning provisions.” Boland Marine Mfg. Co. v. Rihner, 41 F.3d 997, 1005 (5th Cir.

1995) (quoting Chambers, 501 U.S. at 50).

       In Chambers, the Supreme Court of the United States held that, in a situation where a party

acts in bad faith, and when “neither the statute nor the rules [is] up to the task [of sanctioning the

conduct], the court may safely rely on its inherent power” to assess attorney’s fees. 501 U.S. at




170.0014 - MFC                                                                             Page 5 of 11
        Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 6 of 11



50, 111 S. Ct. at 2136; see also United States v. Horn, 29 F.3d 754, 760 (1st Cir. 1994) (“[E]ven

though a particular abuse is covered by a specific statute or rule, a court still may invoke its

supervisory power to address the abuse if the remedial provision is inadequate to the task.”);

Amsted Indus. v. Buckeye Steel Castings Co., 23 F.3d 374, 378 (Fed. Cir. 1994) (“[S]tatutes

governing sanctions do not displace the federal courts’ inherent power to impose sanctions for bad

faith and vexatious conduct.”).

       IV.       ARGUMENT

          Plaintiff and/or Plaintiff’s counsel have brought this action in bad faith. The Complaint

lacked a legal basis for Plaintiff’s Complaint in an attempt to engage in tactics designed to

“shakedown” Credit Control, forcing both Credit Control and the Court to sort through Plaintiff’s

frivolous claims. Plaintiff and Plaintiff’s counsel filed this action with boilerplate allegations

knowing the allegations presented in the Complaint lacked any legal basis, devoid of supporting

law, undertaken without a reasonable investigation, and brought solely to shakedown a hefty

settlement, Credit Control should be awarded their reasonable attorneys’ fees and costs under the

aforementioned statutes against both Plaintiff and Plaintiff’s counsel.

             In fact, this is not the first cause of action filed by this same opposing counsel against Credit

Control with the same boilerplate allegations which resulting in opposing counsel dismissing the

action. 4

          A. Credit Control is Entitled to the Recovery of Reasonable Attorneys’ Fees Under
             15 U.S.C. § 1692k(a)(3)

          Credit Control is entitled to the recovery of their reasonable attorneys’ fees and costs under

the FDCPA (specifically, 15 U.S.C. § 1692k(a)(3)). The standards for awarding fees under this



4
    See Also Cucinella v. Credit Control LLC 5:19-cv-01424 (2019 WDTX)



170.0014 - MFC                                                                                    Page 6 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 7 of 11



statute is essentially whether Plaintiff brought this action for improper purpose. The facts of the

case, lack of factual and legal support for Plaintiff’s claims, and settlement demands demonstrate

that Credit Control should be awarded their reasonable attorneys’ fees and costs against both

Plaintiff and Plaintiff’s counsel.

                 1. Plaintiff’s Complaint Was Not Supported by Existing Law or a Good Faith
                    Argument for the Modification of Existing Law.

       Plaintiff and Plaintiff’s counsel filing of this action without any factual basis for the

allegations in Plaintiff’s Complaint circumvents the requirement of Plaintiff and his counsel when

engaging the legal system. Courts consider shotgun style pleadings reprehensible. Jackson v.

Bank of America, N.A., 898 F.3d 1348, 1358 (11th Cir. 2018). The boilerplate allegations in

Plaintiff’s Complaint mirror the exact allegations in other complaints filed by the same opposing

counsel against Credit Control. While filing one case without any factual support for the

allegations might be forgivable as a mistake by counsel, but the pattern and practice of filing

shotgun pleadings by opposing counsel underscores bad faith, especially in light of the fact that

the claims in this action are so egregious when compared to the underlying facts and such was

filed without any support of existing law or a good faith argument in support of modifying the

existing law.

       Put another way, Plaintiff’s legal strategy was, in a word, frivolous. Plaintiff’s sole path

to recovery was to rely upon boilerplate allegations which were not support by any Pennsylvania

law or under the FDCPA, and with no good faith argument for modification thereto, only to extort

sums from Credit Control due to the high cost of defense. As a result, it is apparent that Plaintiff

and Plaintiff’s counsel filed and maintained this action in bad faith, and this Court should award

Credit Control its reasonable attorneys’ fees and costs, against both Plaintiff and his counsel.




170.0014 - MFC                                                                           Page 7 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 8 of 11



                 2. Plaintiff’s Settlement Demand and Subsequent Offer to Dismiss this Action
                    Demonstrates that Plaintiff Brought this Action in Bad Faith and/or for an
                    Improper Purpose.

       Likewise, the mere fact that Plaintiff’s counsel submits a settlement demand, then offers to

dismiss the case (with conditions) once Credit Control files its Motion to Dismiss, demonstrates

that Plaintiff brought this action in bad faith and/or for an improper purpose. Under the FDCPA, a

plaintiff is entitled to: actual damages; statutory damages up to $1,000.00 for a violation; and

reasonable attorneys’ fees and costs. See 15 U.S.C. § 1692k(a). Unfortunately, the nature of this

relatively low stakes, fee shifting litigation, means that such suits are virtually always more

economical to settle than to defend, even meritless suits, which breeds a variety of “shakedown”

lawsuits, such as Plaintiff’s Complaint. An evaluation of the underlying facts, allegations, and

conduct of the Plaintiff and/or Plaintiff’s counsel supports that Plaintiff’s Complaint was filed for

an improper purpose.

       Once again, this Court should not tolerate such flagrant behavior that can be described only

as bad faith and should award Credit Control its reasonable attorneys’ fees and costs against both

Plaintiff and her attorneys.

                 3. Public Policy and Existing Case Law Favor an Award of Attorneys’ Fees
                    and Costs in this Case as a Deterrent.

       Public policy and existing case law favor an award of attorneys’ fees and costs in this case

as a deterrent. Filing frivolous lawsuits must have its limits, limits which were pushed beyond the

breaking point in this case. Indeed, courts have not hesitated in the past to sanction litigants for

comparable conduct in the past, which is all that Credit Control is requesting in the case.

       Plaintiff’s counsel was being intentionally ignorant to the underlying law and filed a

boilerplate Complaint in an attempt to extort sums from Credit Control due to the high cost of




170.0014 - MFC                                                                            Page 8 of 11
     Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 9 of 11



defense. As a result, this Court should award Credit Control its reasonable attorneys’ fees and costs

as set forth below, against both Plaintiff and his counsel.

       B. Credit Control is Entitled to Reasonable Attorneys’ Fees and Costs Under Section
          392.403 of the Texas Debt Collection Act.

      “On a finding by a court that an action under this section was brought in bad faith or for

purposes of harassment, the court shall award the defendant attorney’s fees reasonably related to

the work performed and costs.” Texas Fair Debt Collection Practices Act. 392.403.


       C. Credit Control is Entitled to Recover Their Reasonable Attorneys’ Fees Under 28
          U.S.C. § 1927 and This Court’s Inherent Authority.

       Credit Control is entitled to recover their reasonable attorneys’ fees and costs under 28

U.S.C. § 1927 and under this Court’s inherent authority. 28 U.S.C. § 1927 empowers this Court to

award sanctions against an attorney whose conduct unreasonably and vexatiously multiplies the

proceedings in a case. Likewise, this Court has the inherent authority to assess attorneys’ fees

against counsel for abusive litigation tactics. See, e.g., Roadway Exp., Inc., 447 U.S. at 765. Credit

Control respectfully request a full award of their attorneys’ fees and costs under these powers

vested in the Courts against both Plaintiff and Plaintiff’s counsel.

       There is no question that Plaintiff and Plaintiff’s counsel have abused the litigation process

in bad faith and multiplied the proceedings here, resulting in unnecessary exhaustion of the

resources of the parties and the Court by: 1) failing to adequately investigate the facts and being

willfully ignorant of the facts presented to them; 2) pursuing a legal position that is directly

contrary to Pennsylvania law and the FDCPA, without any good faith argument for the

modification of existing law; and 3) maintaining this instant cause of action for harassment by

refusing to dismiss the action without condition after being presented with overwhelming facts

that refute each and every claim presented by Plaintiff and Plaintiff’s counsel. For these reasons,



170.0014 - MFC                                                                            Page 9 of 11
    Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 10 of 11



Credit Control respectfully request an award of attorneys’ fees and costs as set forth below, against

both Plaintiff and Plaintiff’s counsel.

          D. Credit Control’s Reasonable Attorneys’ Fees.

          District courts in FDCPA litigation must calculate awards for attorneys’ fees using the

“lodestar” method. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008). The

lodestar is calculated, functionally, by multiplying the number of hours reasonably expended by

the prevailing party by a reasonable hourly rate. Id. If circumstances warrant, an adjustment to the

lodestar may be made on a case by case basis for other appropriate factors. Id. Accordingly, Credit

Control’s request fees and costs as follows:

       Counsel for Credit Control has attached an affidavit setting forth the time and costs incurred

by Credit Control in connection with this action totaling $2,096.80. Exhibit A.

     V.      CONCLUSION

       For all of the reasons set forth above, Plaintiff and his attorneys have brought this frivolous

action in bad faith; in disregard to the facts and without any legal basis; and with an improper

purpose. Thus, Credit Control, LLC respectfully request that this Court grant its Motion in full and

enter an Order awarding Credit Control, LLC no less than $2,096.80 in reasonable attorneys’ fees

and costs against both Plaintiff and her attorneys.



Dated: February 21, 2020.                             Respectfully Submitted,



                                   INTENTIONALLY BLANK




170.0014 - MFC                                                                           Page 10 of 11
    Case 4:19-cv-04610 Document 15 Filed on 02/21/20 in TXSD Page 11 of 11



                                                    MALONE FROST MARTIN PLLC

                                                    /s/ Robbie Malone
                                                    ROBBIE MALONE
                                                    State Bar No. 12876450
                                                    Email: rmalone@mamlaw.com
                                                    EUGENE XERXES MARTIN, IV
                                                    State Bar No. 24078928
                                                    Email: xmartin@mamlaw.com
                                                    PATRICK A. WATTS
                                                    Email: pwatts@mamlaw.com
                                                    ADMITTED PRO HAC VICE
                                                    COOPER M. WALKER
                                                    State Bar No. 24098567
                                                    Email: cwalker@mamlaw.com

                                                    MALONE FROST MARTIN PLLC
                                                    NorthPark Central, Suite 1850
                                                    8750 North Central Expressway
                                                    Dallas, Texas 75231
                                                    T: 214-346-2630 | F: 214-346-2631

                                                    Attorneys for Defendant,
                                                    CREDIT CONTROL, LLC



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of Defendant Credit Control, LLC’s Motion for Fees

and Costs has been served upon all counsel of record by electronic delivery through ECF and email

on this the 21st day of February, 2020.

                                                    /s/ Robbie Malone
                                                    ROBBIE MALONE




170.0014 - MFC                                                                       Page 11 of 11
